Citation Nr: 1112015	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1956 to July 1960, and from June 1965 to October 1970, with additional unverified prior service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the RO in Waco, Texas that determined that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.  A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.
 

FINDINGS OF FACT

1.  The RO most recently denied service connection for a back disability in a November 2001 rating decision and properly notified the Veteran, who did not appeal that decision.

2.  Some of the evidence received since the November 2001 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.   The competent medical evidence shows that the Veteran's current back disability is not related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  A back disability was not incurred in active service nor may arthritis be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant substantially compliant pre-adjudication notice by letters dated in January and February 2007.                                                                           

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  The Veteran failed to report for his scheduled Board hearing.  The Board notes that a VA examination has not been scheduled with respect to the back disability claim.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

New and Material Evidence 

In its September 2008 statement of the case, the RO reopened the previously denied claim for service connection for a back disability, and then denied the claim for service connection.  Regardless of how the RO ruled on the question, the Board must determine for purposes of jurisdiction whether there is new and material evidence sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

The Veteran submitted his original claim for service connection for residuals of a back injury in December 1973.  The RO denied this initial claim in a March 1974 rating decision, finding that the Veteran's service treatment records were negative for a back injury.  The RO notified the Veteran of this denial, and the Veteran did not file an appeal.  Therefore, the RO's March 1974 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In July 2001, the Veteran filed an application to reopen his previously denied claim for service connection for a back disability.

In a November 2001 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for a back disability.  The Veteran was notified of this decision by a letter dated in November 2001, and he did not appeal.  Therefore, the RO's November 2001 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the November 2001 rating decision included the Veteran's service treatment records which are negative for a back injury or disability, and there was no medical evidence of record reflecting a current back disability.

In November 2006, the Veteran filed an application to reopen his previously denied claim for service connection for a back disability.

During the course of the appeal the Veteran has submitted written statements regarding his claimed back disability, and private medical records dated in October 2007 showing that he currently has a back disability.  

An October 2007 letter from a private physician, M.M.T., MD, reflects that he first saw the Veteran in September 2007, at which time he complained of low back pain.  The Veteran reported that he had back pain since 1958.  He indicated that a magnetic resonance imaging (MRI) scan showed degenerative disc disease, left-sided stenosis, and foraminal stenosis.  Dr. T. noted that he had read the Veteran's service treatment records.  He noted that the Veteran had a degenerative condition in his back, and stated that the Veteran "may have had his initial injury back in 1958 and this has progressively gotten worse.  I have explained to him that some of this is obviously as a result of aging and arthritis.  However, since he had a clear injury to his back in 1958 one cannot exclude the possibility of aggravation and damages at that time that may have caused the progression of the disease."

Upon review of the record, the Board finds that some of the evidence received since the November 2001 rating decision is both new and material.  Specifically, the Veteran has provided medical evidence demonstrating that he currently has a back disability, which a private physician opined was possibly linked to an injury in 1958, which was one basis for the prior denial.  Thus, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection 

Since the claim has been reopened, service connection for a back disability is to be reviewed based on all the evidence of record.  Manio, supra.

The Board has considered whether adjudicating this claim on a de novo basis at this time would prejudice the Veteran.  The Veteran has been provided with pertinent laws and regulations regarding service connection and has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence has been submitted.  Therefore, the Board can proceed with this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are entirely negative for a back injury and for a diagnosis of a back disability.  In June 1960, the Veteran was treated for a fracture of the left heel.  Hospital clinical records reflect that a general physical examination was without physical abnormality except for tenderness of the left calcaneus (heel).  On separation examination, in July 1960, the Veteran's spine was clinically normal.

In his original claim for service connection in January 1962, the Veteran filed a claim for service connection for a fracture of the left ankle and foot.  He did not claim service connection for a back injury or disability.

On VA examination in February 1962, the Veteran complained of left foot, ankle, and knee disabilities.  He did not report a back disability, and none was diagnosed.

Service treatment records from the Veteran's second period of active duty show that on reenlistment examinations in April 1962 and May 1965, the Veteran's spine was listed as normal.  In Report of Medical History dated in April 1962 and May 1965, the Veteran did not report a back injury, although he did report a 1960 left ankle injury in both forms.  On separation examination in October 1970, the Veteran's spine was listed as normal.

In his first claim for service connection for a back disability, received by VA in December 1973, the Veteran reported that he injured his back in approximately October 1958.  He said he was treated in sick bay aboard his ship at that time.

In November 2006, the Veteran filed an application to reopen the previously denied claim for service connection for a back disability.  He reported that he injured his back aboard his ship in the Sea of Japan in approximately October or November 1958.

An October 2007 letter from a private physician, Dr. T., reflects that he first saw the Veteran in September 2007, at which time the Veteran complained of low back pain.  The Veteran reported that he had back pain since 1958.  Dr. T. indicated that a MRI scan showed degenerative disc disease, severe left-sided stenosis, and moderate foraminal stenosis.  Dr. T. noted that he had read the Veteran's service treatment records.  He indicated that the Veteran had a degenerative condition in his back, and stated that the Veteran "may have had his initial injury back in 1958 and this has progressively gotten worse.  I have explained to him that some of this is obviously as a result of aging and arthritis.  However, since he had a clear injury to his back in 1958 one cannot exclude the possibility of aggravation and damages at that time that may have caused the progression of the disease."  An attached October 2007 MRI scan shows multilevel degenerative disc and facet changes, as well as stenosis.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In the context of determining whether evidence is "new and material," the credibility of that evidence is presumed.  Justus, 3 Vet. App. at 513.  In contrast, when rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his back disability was incurred in service, as a result of a back injury in October or November 1958 during his first period of active service.  He told Dr. T. that he had back pain since 1958, in service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his back disability began in service, in the more contemporaneous medical history he gave at the service separation examination, he did not report a back injury or complain of back symptoms, while simultaneously and consistently reporting a left ankle injury in service.  Moreover, service treatment records are entirely negative for a back injury.

Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a back disability until 2007, more than 30 years following active service.  Moreover, although the Veteran now claims to have had continuous back symptoms since 1958, during his first period of active duty, he did not complain of such symptoms upon his subsequent service entrance examinations in 1962 and 1965, and such examinations listed his spine as normal.  The Board emphasizes the multi-year gap between discharge from his second period of active duty service (1970) and initial reported symptoms related to a low back disorder in approximately 2007 (nearly a 40-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran underwent a VA examination for a left ankle disability in 1962.  Significantly, during that examination, when he specifically complained of other problems, he never reported complaints related to the back.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As noted above, the Veteran filed a VA disability compensation claim for service connection for an ankle disability in 1962, shortly after his first period of service, but did not claim service connection for a back disability or make any mention of any back symptomatology. 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481. 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at the 1960 service separation examination and subsequent service entrance examinations, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.   

As to a causal relationship between his current back disability (degenerative disc disease) and service, the Veteran is not qualified to offer an opinion because the question of etiology of his degenerative disc disease is not lay-observable and requires medical expertise.

A private examiner, Dr. T., has opined that the Veteran "may have had his initial injury back in 1958 and this has progressively gotten worse," and that "since he had a clear injury to his back in 1958 one cannot exclude the possibility of aggravation and damages at that time that may have caused the progression of the disease."  He also opined that some of the Veteran's back disability was "obviously as a result of aging and arthritis."  Dr. T.'s opinion is partly speculative, because the physician stated there "may be" a relationship between a reported back injury and the current back disability.  See Obert v. Brown, 5 Vet. App. 30 (1993) (A medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.)  The law is clear that service connection may not be predicated on a resort to mere speculation or remote possibility.  38 C.F.R. § 3.102; see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Moreover, the Board finds that Dr. T's opinion is based primarily on the inaccurate reported history provided by the Veteran, i.e. the unsubstantiated history of a back injury in 1958.  As noted above, the service treatment records are negative for a back injury during both periods of service, and such records also do not show that the Veteran ever complained of back symptoms or reported a prior back injury at any time in either period of service.  Finally, the Board notes that in contrast to the speculative nature of Dr. T.'s opinion regarding the reported 1958 back injury, he strongly opined that some of the Veteran's back disability was "obviously" the result of aging and arthritis.  

The Veteran has not identified or submitted any other medical evidence showing that his current back disability is related to active service.  The weight of the competent evidence of record does not link the current back disability first shown years after active duty, to any incident of service.

The weight of the competent and credible evidence demonstrates that the Veteran's current back disability began years after his active duty and was not caused by any incident of service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

As new and material evidence has been received, the claim for service connection for a back disability is reopened and the appeal is granted to this extent only.

Service connection for a back disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


